IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 4, 2007
                               No. 07-10013
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

CARLOS ADAN UMANA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:06-CR-90-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Carlos Adan Umana (Umana) appeals the sentence imposed following his
conviction for securities fraud. Umana argues that the Government breached
its promise in the plea agreement to recommend a sentence at the low end of the
applicable guidelines range. Because Umana did not raise this issue in the
district court, review is limited to plain error. See United States v. Munoz,
408 F.3d 222, 226 (5th Cir. 2005).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10013

      The Government's sentencing recommendation was included in his
presentence report, and the Government’s statements at sentencing were not
contrary to the recommendation. See United States v. Reeves, 255 F.3d 208, 211
(5th Cir. 2001).   We also reject Umana’s assertion that the Government’s
statements triggered a “duty” to reiterate the recommendation at sentencing
pursuant to our prior decisions in United States v. Saling, 205 F.3d 764, 767 n.11
(5th Cir. 2000), and Reeves, 255 F.3d at 211. As Umana has not shown that the
Government breached the plea agreement, he has not shown plain error.
      AFFIRMED.




                                        2